                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )                       CRIMINAL ACTION
                                            )
v.                                          )                       No. 13-20028-02-KHV
                                            )
GUILLERMO ANTONIO CAMPOS-MORALES, )
                                            )
                         Defendant.         )
____________________________________________)

                                               ORDER

       Defendant’s Motion To Marry (Doc. #37) filed January 25, 2019 is SUSTAINED for

substantially the reasons stated in the motion. Defendant shall be allowed to marry Maria

Rodriguez to the extent that it is consistent with the policies and procedures of the detention facility

and under such conditions as the United States Marshal deems appropriate.

       IT IS SO ORDERED.

       Dated this 28th day of January, 2019 at Kansas City, Kansas.

                                                       s/ Kathryn H. Vratil
                                                       KATHRYN H. VRATIL
                                                       United States District Judge
